Nos. 2-09-1140 & 2-09-1141 cons. Filed: 3-26-10
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

HENSLEY CONSTRUCTION, LLC,             ) Appeal from the Circuit Court
                                       ) of Kane County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 08--L--687
                                       )
PULTE HOME CORPORATION,                ) Honorable
                                       ) Stephen Sullivan,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

HENSLEY CONSTRUCTION, LLC,             ) Appeal from the Circuit Court
                                       ) of Kane County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 09--L--139
                                       )
DEL WEBB COMMUNITIES                   )
OF ILLINOIS, INC.,                     ) Honorable
                                       ) Robert B. Spence,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the opinion of the court:

       In appeal number 2--09--1140, defendant, Pulte Home Corporation (Pulte), appeals an order

of the trial court, Judge Stephen Sullivan presiding, denying Pulte's motion to reconsider and vacate

an interlocutory order requiring Pulte to place $229,781.62 into an escrow account pending final

resolution of the underlying case, a contract dispute between plaintiff, Hensley Construction, LLC
Nos. 2--09--1140 & 2--09--1141 cons.


(Hensley), and Pulte. On appeal, Pulte argues: (1) "The trial court's order of October 7, 2009[,] was

reversible error, as it was a refusal to vacate a prohibited equitable attachment in a case in which the

'specific funds exception' does not apply"; (2) "The additional arguments raised by Hensley in its

Response to the Motion to Reconsider and/or Vacate were also unavailing"; and (3) "Hensley also

failed to carry its burden of proof before the trial court."

        In appeal number 2--09--1141, defendant, Del Webb Communities of Illinois, Inc., (Del

Webb), appeals an interlocutory order of the trial court, Judge Robert B. Spence presiding, requiring

Del Webb to place $97,759.10 into an escrow account pending final resolution of the underlying case,

a contract dispute between Del Webb and plaintiff. On appeal, Del Webb argues: (1) "The trial

court's order was a prohibited equitable attachment and the 'specific funds exception' does not apply";

(2) "The new arguments raised for the first time in Hensley's Reply to the trial court are also

unavailing"; and (3) "Hensley also failed to carry its burden of proof before the trial court."

        We consolidated these appeals. We reverse and remand both cases for further proceedings.

                                                I. FACTS

                                               A. Overview

        Plaintiff is an underground utility business specializing in the installation of water and sewer

lines. Pulte and Del Webb are residential construction businesses.1 In each case, plaintiff entered into

a contract with each defendant to provide and install underground utilities in residential home

communities. In each case, plaintiff filed a complaint (later amended) against each defendant alleging

that plaintiff had performed its obligations under the respective contract and that under the terms of

the contract each defendant owed plaintiff money. In each case, plaintiff filed a "Motion[] to Compel



        1
            Del Webb is a division of Pulte.

                                                   -2-
Nos. 2--09--1140 & 2--09--1141 cons.


Deposit of Retention Funds in Escrow Account." The trial court granted plaintiff's motions and

ordered each defendant to deposit funds into an escrow account. The trial court denied Pulte's

motion to reconsider and/or vacate. Both defendants filed timely appeals.

                                          B. Plaintiff v. Pulte

        Plaintiff's complaint against Pulte alleged that, although plaintiff had performed all of its

obligations under the contract, Pulte "failed to pay for all costs associated with the underground

construction services" and that "the remaining amount due and owing to [plaintiff] from Pulte under

the agreement is *** ($229,781.62)." Pulte filed an answer denying all material allegations. In its

interrogatory answers, Pulte explained, "[p]ursuant to the written contract entered into between Pulte

and [plaintiff], the money claimed of is not yet due to be paid to [plaintiff]. This amount will be

withheld until Pulte has completed dedication of the improvement with the municipality." The

contract between the parties contained an "Underground Utilities Specifications" provision (section

17.2) that provided in relevant part:

                "Ten percent (10%) retention will be held until initial Pulte approval. *** After initial

        approval is granted, retention will be reduced by three percent (3%). Upon final acceptance

        (dedication) to the respective municipality, the remaining retention will be released."

        Plaintiff filed a "Motion to Compel Deposit of Retention Funds in Escrow Account" (motion

to compel). In its motion, plaintiff cited the "Underground Utilities Specifications" provision, arguing

that "[a]s part of this system, Pulte would retain 10% of the contract price in a retention account

segregated for this project and relating to [plaintiff's] work until Pulte accepted [plaintiff's] work on

the project." Plaintiff further argued that "[u]pon such acceptance, Pulte would be required to




                                                  -3-
Nos. 2--09--1140 & 2--09--1141 cons.


disburse 7% of the retention amount and hold back 3% until the respective municipality accepted the

work."

         The trial court granted plaintiff's motion, stating in part that: (1) plaintiff "has established

sufficient indicia of a likelihood of success on the merits of its claim to warrant the Court's exercise

of its equitable powers so as to preserve the status quo until the matter can be resolved on the

merits"; (2) "[I]f the retention funds addressed in the Motion are not safeguarded in an independent

escrow account, then substantial and irreparable harm may be caused to Plaintiff due to such funds

being dissipated or otherwise compromised"; (3) "This Court finds that the $229,781.62 held by Pulte

Homes Corporation in its retention account relating to the Winchester Glen project and which is the

remainder alleged to be due and owing to [plaintiff] is and/or would be properly the subject of this

Court's final order on the merits of this claim"; and (4) "Pulte Homes Corporation is hereby ordered

to deposit into an interest bearing escrow account the $229,781.62 held in its retention account

relating to the Winchester Glen project."

         Pulte filed a motion to reconsider and/or vacate and attached to its memorandum in support

of its motion the affidavit of Bernard Pallardy. Pallardy stated that he was the vice president of land

development for Pulte, that Pulte "did not and does not maintain a segregated bank account solely

containing retention funds," and that "Pulte similarly did not and does not maintain separate bank

accounts holding retention funds for specific projects and/or subcontractors." Pallardy also stated

the following in his affidavit. The municipality, the Village of Carpentersville, had retained Smith

Engineering Consultants to serve as its consulting engineer on the Winchester Glen project. Smith

Engineering had produced a punch list of underground items to be completed before the Village of

Carpentersville would give its final acceptance of phase one of the Winchester Glen subdivision,



                                                   -4-
Nos. 2--09--1140 & 2--09--1141 cons.


which consisted of more than half of the entire project. The punch list included broken, cracked, and

leaking storm sewer lines. The certificates of insurance that plaintiff had originally provided to Pulte

in regard to the Winchester Glen project had expired and plaintiff had failed to provide Pulte with

current certificates of insurance for any successor corporation or any subcontractors. In addition,

during the first quarter of 2009, plaintiff informed Pulte that plaintiff was no longer an operational

business and that there was no progress being made on the Winchester Glen punch list.

        The trial court denied Pulte's motion to reconsider and/or vacate. Pulte filed a timely

interlocutory appeal of the trial court's denial of its motion to reconsider and/or vacate pursuant to

Supreme Court Rule 307(a)(1). 188 Ill. 2d 307(a)(1); see Doe v. Department of Professional

Regulation, 341 Ill. App. 3d 1053, 1057-58 (2003).

                                       C. Plaintiff v. Del Webb

        Plaintiff's complaint against Del Webb alleged that, although plaintiff performed all of its

obligations under the contract, Del Webb "failed to pay for all costs associated with the underground

construction services provided by [plaintiff]" and that "the remaining amount due and owing to

[plaintiff] from Defendant Del Webb under the agreement is [$93,759.10]." Del Webb filed an

answer denying all material allegations.

        Plaintiff filed a "Motion to Compel Deposit of Retention Funds in Escrow Account" (motion

to compel). In its motion, plaintiff stated that it was bringing the motion to "preserve the status quo"

pending the resolution of the case. Citing the "Underground Utilities Specifications"provision of the

contract between the parties (the identical provision it cited in its complaint against Pulte), plaintiff

alleged that such provision stated that "Del Webb would retain 10% of the contract price in a

retention account segregated for this project and relating to [plaintiff's] work until Del Webb accepted



                                                  -5-
Nos. 2--09--1140 & 2--09--1141 cons.


[plaintiff's] work on the project." Plaintiff further alleged that the provision provided that, "upon such

acceptance, Del Webb would be required to disburse 7% of the retention amount and hold back 3%

until the respective municipality accepted the work." Plaintiff also alleged that because of the

collapsing residential real estate market in the country, including Kane County, "[plaintiff] has

substantial concerns regarding the economic viability of Pulte and Del Webb in light of these

circumstances and has reasonable concerns that Del Webb may attempt to utilize the [plaintiff's]

retention funds to satisfy other debts and that such funds may then not be collectible without

substantial additional expense, if at all."

        Del Webb's response to plaintiff's motion to compel asserted, in part, that it did not have any

"specifically designated retention funds." Del Webb also asserted that plaintiff was no longer

operational. It supported this assertion by attaching Pallardy's affidavit,2 in which Pallardy stated that

during the first quarter of 2009 plaintiff informed Pulte that plaintiff was no longer an operational

business. Del Webb further asserted that, before the municipality, the City of Elgin, would accept

the development project, it would likely issue a punch list of additional work that would have to be

completed and that plaintiff "has no means of completing the work."

        The parties agree that the trial court used its injunctive powers to order Del Webb to deposit

$93,759.10 into an interest-bearing escrow account. The trial court found that plaintiff "established

sufficient indicia of a likelihood of success on the merits of its claim, including a property right to

funds held in retention by Del Webb relating to the Edgewater project and an equitable lien by

agreement as to these funds to warrant the Court's exercise of its equitable powers as to preserve the

status quo until the matter can be resolved on its merits." The trial court also found "that if the



        2
            This is the same affidavit that supported Pulte's motion to reconsider/vacate.

                                                    -6-
Nos. 2--09--1140 & 2--09--1141 cons.


retention funds addressed in the Motion are not safeguarded in an independent escrow account, then

substantial and irreparable harm may be caused to Plaintiff due to such funds being dissipated or

otherwise compromised." The trial court ordered Del Webb "to deposit into an interest bearing

escrow account the $93,759.10 held as retention funds."

       Del Webb filed this timely interlocutory appeal pursuant to Supreme Court Rules 303 and

307(a)(1). 155 Ill. 2d R. 303; 188 Ill. 2d 307(a)(1).

                                           II. ANALYSIS

                                         A. Scope of Review

       In reviewing an interlocutory appeal pursuant to Rule 307(a)(1), the only question before this

court is whether the prevailing party made a sufficient showing to sustain the trial court's order

granting or denying the interlocutory relief sought. See Mohanty v. St. John Heart Clinic, S.C., 358
Ill. App. 3d 902, 905 (2005).

                      B. In Both Cases, the Trial Courts Improperly Granted

                                  Injunctive Equitable Attachments

       On appeal, defendants claim that the trial courts' rulings amount to prejudgment equitable

attachments and that plaintiff has failed to establish the requisite elements for those injunctions

granted.

       A preliminary injunction is a provisional remedy granted to preserve the status quo until the

case can be decided on the merits. Callis, Papa, Jackstadt & Halloran, P.C. v. Norfolk & Western

Ry. Co., 195 Ill. 2d 356, 365 (2001). To establish entitlement to preliminary injunctive relief, the

plaintiff must demonstrate (1) a clearly ascertainable right that needs protection; (2) irreparable harm

without the protection of an injunction; (3) no adequate remedy at law for the plaintiff's injury; and



                                                  -7-
Nos. 2--09--1140 & 2--09--1141 cons.


(4) a substantial likelihood of success on the merits in the underlying action. Callis, Papa, Jackstadt

& Halloran, P.C., 195 Ill. 2d at 365-66. A reviewing court will reverse a trial court's order granting

a preliminary injunction only when it constitutes an abuse of discretion. In re Marriage of Davenport,

388 Ill. App. 3d 988, 991 (2009). Our role regarding the trial court's factual findings is limited to

determining whether they are against the manifest weight of the evidence. See Appelbaum v.

Appelbaum, 355 Ill. App. 3d 926, 933 (2005). A finding is against the manifest weight of the

evidence only if the opposite conclusion is clearly evident or if the finding itself is unreasonable,

arbitrary, or not based on the evidence presented. Best v. Best, 223 Ill. 2d 342, 350 (2005).

However, to the extent the court's ruling involves a question of law, our review is de novo. Jones

v. Department of Public Aid, 373 Ill. App. 3d 184, 193 (2007).

       The second requirement for a preliminary injunction, irreparable harm, "occurs only where

the remedy at law is inadequate, meaning that monetary damages cannot adequately compensate the

injury and the injury cannot be measured by pecuniary standards." Franz v. Calaco Development

Corp., 322 Ill. App. 3d 941, 947 (2001).

       In each of these cases, because the only relief requested by plaintiff was monetary, injunctive

relief was inappropriate and the relief granted by the trial court was an improper prejudgment

equitable attachment. See Calaco, 322 Ill. App. 3d at 948.

       An equitable attachment is the restraining of a defendant's control over property in its

possession to satisfy a claim not yet reduced to judgment. See Kurti v. Silk Plants Etc. Franchise

Systems, Inc., 200 Ill. App. 3d 605, 607 (1990). Attachment is a remedy by which a party's property

is secured and held to satisfy a debt that the other party hopes to prove. Starr v. Gay, 354 Ill. App.
3d 610, 615 (2004). Section 4--101 of the Code of Civil Procedure (Code) permits attachment in



                                                 -8-
Nos. 2--09--1140 & 2--09--1141 cons.


only 11 specific circumstances; plaintiff did not plead these circumstances and, further, none apply

here. See 735 ILCS 5/4--101 (West 2006). Generally, there is no such process as equitable

attachment in Illinois. Bowman v. Dixon Theater Renovation, Inc., 221 Ill. App. 3d 35, 40 (1991).

" '[T]he theory of taking away the control of a person's property by means of an injunction for the

purpose of anticipating a judgment which may or may not thereafter be obtained by a litigant is

abhorrent to the principles of equitable jurisdiction.' " Carriage Way Apartments v. Pojman, 172 Ill.

App. 3d 827, 838 (1988), quoting Lewis v. West Side Trust & Savings Bank of Chicago, 288 Ill.

App. 271, 278 (1937). The court in Lewis stated:

               " 'If the property of an honest, struggling debtor could be tied up by injunctions upon

       mere unadjusted legal demands, he would be constantly exposed to the greatest hardships and

       grossest frauds, for which the law would afford no adequate remedy. *** [T]o prevent ruin

       to his business pending such litigation, he would be forced into unconscionable compromises

       involving losses he would be unable to bear.' " Lewis, 288 Ill. App. at 278, quoting Shufeldt

       v. Boehm, 96 Ill. 560, 564 (1880).

       Thus, Illinois courts have consistently forbade such injunctions. See Exchange National Bank

of Chicago v. Harris, 126 Ill. App. 3d 382, 386 (1984). The only exception is when the claimant has

an interest in specific funds held by the debtor; this is known as the specific funds exception. See

Kurti, 200 Ill. App. 3d at 609-11. The funds must be specific to the dispute in question, such as a

fund from a trust in question (see Keeshin v. Schultz, 128 Ill. App. 2d 460 (1970)), but not cash

proceeds from the sale of real estate (see Pojman, 172 Ill. App. 3d at 838) or trust funds that were

not specific to the dispute in question (see Exchange National Bank of Chicago, 126 Ill. App. 3d at

388-89).



                                                -9-
Nos. 2--09--1140 & 2--09--1141 cons.


        Here, it cannot be said that the funds that were ordered deposited were the specific funds in

question in the underlying disputes. In its motions, plaintiff alleged that defendants held the disputed

funds in "retention account[s] segregated for [the Winchester Glen and Edgewater] project[s] and

relating to Hensley's work until [defendants] accepted [plaintiff's] work on the project[s]." However,

nothing in the record supports plaintiff's claims that the disputed funds were held in a segregated

account for either the Winchester Glen project or the Edgewater project. Further, defendants each

attached to their pleadings Pallardy's affidavit stating that Pulte (of which Del Webb is a subsidiary)

"did not and does not maintain a segregated bank account solely containing retention funds." Thus,

the specific funds exception did not apply and the trial courts abused their discretion by ordering

equitable attachments. Moreover, plaintiff failed to establish that it would suffer irreparable harm

without the protection of the injunctions or that it had no remedies at law for its alleged injuries.

        Plaintiff cites All Seasons Excavating Co. v. Bluthardt, 216 Ill. App. 3d 504 (1991), to

support its argument that equitable attachments were proper in these cases. In All Seasons, the

appellate court applied the specific funds exception to the prohibition against equitable attachments.

All Seasons, 216 Ill. App. 3d at 513. In All Seasons, real property that was part of the subject matter

of the underlying litigation was being used by the defendant as security for both a first and a second

mortgage. All Seasons, 216 Ill. App. 3d at 513. The appellate court held that it was proper to order

the proceeds of the second mortgage to be held in escrow because the real property was a subject of

the litigation. All Seasons, 216 Ill. App. 3d at 514. In contrast, in these cases, the funds at issue had

no specific connection to the underlying disputes. As we previously determined, plaintiff failed to

establish that defendants held the funds at issue in segregated accounts or that the specific funds

exception applied in any other regard. Thus, All Seasons does not apply here.



                                                  -10-
Nos. 2--09--1140 & 2--09--1141 cons.


       Plaintiff contests the characterization of the trial courts' orders as equitable attachments.

Plaintiff contends that it owned the retention funds at issue and that thus it did not need to establish

that the funds were segregated or that the specific funds exception otherwise applied. Plaintiff cites

the contracts' section 17.2 to support its argument.3 The relevant portion of that provision provided:

                  "17.2 Ten percent (10%) retention will be held until [defendants'] initial approval.

        Initial approval means [defendants] must have as-built drawings, an as-built spreadsheet, and

       a letter from the Engineer stating that the as-builts are with-in complete compliance of the

       required tolerances (as presented in section 9), and that a [defendant] Land Manager has

       walked the community and approved the improvements. After the initial approval is granted,

       retention will be reduced to three percent (3%). Upon final acceptance (dedication) to the

       respective municipality, the remaining retention will be released."

       The primary objective in interpreting a contract is to give effect to the intent of the parties.

Gallagher v. Lenart, 226 Ill. 2d 208, 232 (2007). The best indication of the parties' intent is the

contract's language, given its plain and ordinary meaning, and construing the contract as a whole.

Gallagher, 226 Ill. 2d at 233. If the language of a contract is unambiguous, the court must derive the

parties' intent from the writing itself, without resort to matters extrinsic to the contract. Paul B.

Episcope, Ltd. v. Law Offices of Campbell & Di Vincenzo, 373 Ill. App. 3d 384, 391 (2007).

       The plain and ordinary language of section 17.2 provides that the final 3% will be released

"[u]pon final acceptance (dedication) to the respective municipality." Nothing in the record indicates



       3
           Plaintiff failed to file the contract that contained section 17.2, the "Underground Utilities

Specifications" provision. However, Del Webb stipulated in its reply brief that such provision was

contained in a contract that the parties executed on April 6, 2006.

                                                  -11-
Nos. 2--09--1140 & 2--09--1141 cons.


that the respective municipalities (Carpentersville and Elgin) had granted final acceptance. In fact,

Pallardy's affidavit revealed that plaintiff was no longer operational. Further, Pallardy stated that

Carpentersville had a punch list including broken, cracked, and leaking storm sewer lines, and Del

Webb alleged that Elgin was likely to have a punch list of additional work to be completed.

Therefore, under the plain and ordinary language of section 17.2 , plaintiff did not own the funds at

issue in either case when the trial courts ordered the funds to be held in escrow.

       In its argument that it owned the funds at issue, plaintiff argues that the trial courts actually

ordered constructive trusts. Plaintiff cites Bates & Rogers Construction Corp. v. North Shore

Sanitary District, 92 Ill. App. 3d 90 (1980), to support its argument. In Bates & Rogers

Construction, the plaintiff sought a constructive trust, arguing that the defendant withheld 10% of

the contract price as security for complete performance of the contract.             Bates & Rogers

Construction, 92 Ill. App. 3d at 92. The appellate court dismissed the count, which it stated was

"confusing for a number of reasons, including the fact that it seeks an equitable remedy, constructive

trust, for an action at law clearly compensable in money damages." Bates & Rogers Construction,
92 Ill. App. 3d at 98. Here, plaintiff sought an equitable remedy, equitable attachment, and now

contends that the trial courts' orders constitute constructive trusts. However, plaintiff's claims are

compensable in money damages. See Bates & Rogers Construction, 92 Ill. App. 3d at 98. Thus,

Bates & Rogers Construction is helpful to defendants, not to plaintiff.

       We also note that a court may impose a constructive trust to avoid unjust enrichment: when

one obtains money to which he is not entitled, under circumstances such that in equity and good

conscience he ought not to retain it. See SwedishAmerican Hospital Ass'n of Rockford v. Illinois

State Medical Inter-Insurance Exchange, 395 Ill. App. 3d 80, 108 (2009). However, unjust



                                                 -12-
Nos. 2--09--1140 & 2--09--1141 cons.


enrichment is based on an implied contract, and it does not apply here because there were express

written contracts that governed the relationships of the parties. See Swedish American Hospital Ass'n

of Rockford, 395 Ill. App. 3d at 108. (We note that there is no provision in the express written

contracts that the retention funds would be retained in separate interest bearing accounts, which is

what the court ordered.)

        Plaintiff also characterizes the courts' orders as constructive trusts via equitable liens by

agreements, citing Sereboff v. Mid Atlantic Medical Services, Inc., 547 U.S. 356, 164 L. Ed. 2d 612,

126 S. Ct. 1869 (2006). However, Sereboff is distinguishable from these cases because the health

plan at issue in Sereboff contained an "Acts of third Parties" provision that "specifically identified a

particular fund, distinct from the Sereboffs' general assets." Sereboff, 547 U.S. at 364, 164 L. Ed.
2d at 621, 126 S. Ct. at 1875. Here, plaintiff has identified no particular fund distinct from

defendants' general assets. Therefore, Sereboff does not apply. Further, the trial court's finding that

there was an equitable lien by agreement between plaintiff and Del Webb is against the manifest

weight of the evidence.

        Plaintiff also argues that "the situation is analogous to the context of a residential landlord's

retention of his/her tenant's security deposit which is to be returned to the tenant at the end of the

tenant's lease upon surrendering the leased space in satisfactory condition." However, in plaintiff's

example, the landlord held property that belonged to the tenant. Here, plaintiff failed to establish that

it owned the retention funds at issue. Thus, plaintiff's security deposit example is not applicable here.

        Plaintiff argues that "assuming arguendo that the deposit order [is] construed as some form

of attachment, it was still properly entered." Plaintiff cites American Re-Insurance Co. v. MGIC

Investment Corp., 73 Ill. App. 3d 316 (1979), to support this argument. However, American Re-



                                                  -13-
Nos. 2--09--1140 & 2--09--1141 cons.


Insurance is distinguishable. In American Re-Insurance, the plaintiff initiated an action for rescission

of a re-insurance contract entered into with the defendants. American Re-Insurance, 73 Ill. App. 3d

at 318. Along with filing its complaint for rescission of the re-insurance contract, the plaintiff

requested permission to deposit with the court funds the defendants claimed to be due and owing

pursuant to the contract. American Re-Insurance, 73 Ill. App. 3d at 318. Under court order, the

plaintiff deposited such funds, as well as additional funds the defendants had paid to the plaintiff

pursuant to the contract.      American Re-Insurance, 73 Ill. App. 3d at 318-19.            The court

acknowledged that the trial court's order was not an equitable attachment, since such an order is

unlawful in Illinois. American Re-Insurance, 73 Ill. App. 3d at 325. Yet, the court held the

following:

       "As we indicated, however, the fund at issue is composed of monies whose past and future

       payment under the re-insurance [contract] is in dispute, and whose disposition will be dealt

       with in the trial court's final order. We cannot agree that by taking steps to insure that the

       monies are preserved until that final ruling, the court abused the exercise of its equitable

       discretion." American Re-Insurance, 73 Ill. App. 3d at 325.

       American Re-Insurance is distinguishable because, as the court itself stated, the trial court did

not order an equitable attachment. American Re-Insurance, 73 Ill. App. 3d at 325. The plaintiff

requested permission to deposit its own funds that the defendants claimed the plaintiff owed the

defendant. Therefore, unlike defendants in the cases at bar, the plaintiff in American Re-Insurance

was not being forced to deposit the funds; rather, it did so voluntarily. See Lewis, 288 Ill. App. at

278. Accordingly, the reasons behind the prohibition of equitable attachment were not frustrated.

In contrast, plaintiff here sought the attachment of defendants' property prior to proving its claims.



                                                 -14-
Nos. 2--09--1140 & 2--09--1141 cons.


Certainly, defendants did not volunteer to deposit the funds at issue into escrow accounts. Therefore,

American Re-Insurance does not apply.

        Plaintiff contends that the facts here are more compelling than those in American Re-

Insurance because: (1) here plaintiff "actually earned the funds"; and (2) if this court reversed the trial

courts' orders, plaintiff would suffer irreparable harm because "there is a substantial likelihood that

[defendants] might use [the funds] as security for some other debt or otherwise dissipate these funds"

or defendants might become insolvent or cease operations.

        First, we have already determined that, under the terms of the contracts, plaintiff did not earn

the remaining 3% of either project, because plaintiff failed to establish that the municipalities gave

their approvals of the projects.

        Second, plaintiff failed to establish that denials of its motions for injunctive relief would cause

irreparable harm. In its motions to compel, plaintiff made only general allegations regarding the poor

condition of the residential housing market in Kane County, Chicago, and the country, and it noted

that some of defendants' competitors had filed for bankruptcy. Plaintiff attached the affidavit of Kevin

Hensley, who stated that he was "concerned" that the money being held in retention for the projects

would be "used for purposes other than to pay [plaintiff]." Pulte's Securities and Exchange

Commission (SEC) filing stated that it had been negatively affected by the "weakened demand for

new homes"; had "experienced a net loss in each quarter since the fourth quarter of 2006"; and

"expected these trends to continue *** and the majority of the markets we serve to remain

challenging throughout 2009." However, Pulte's vice president of finance stated in an affidavit that

Pulte was not having any problem meeting its financial obligations. Pulte's 2008 annual report stated




                                                   -15-
Nos. 2--09--1140 & 2--09--1141 cons.


that "[w]e ended with $1.66 billion in cash and no debt." Del Webb attached these same documents4

to its response to plaintiff's motion to compel. Thus, the trial courts' findings in both cases, that

irreparable harm would be caused to plaintiff because the funds at issue could be dissipated or

otherwise compromised, are against the manifest weight of the evidence.

       In addition, plaintiff argues that the trial courts properly granted the injunctions because

section 17.2 of the parties' contracts cannot be interpreted as proper conditions precedent. We need

not address the merits of this argument because we have already determined that plaintiff failed to

establish other requirements for the injunctions, namely, that plaintiff would suffer irreparable harm

without the protection of the injunctions and that it had no adequate remedy at law for its alleged

injuries. See Callis, Papa, Jackstadt & Halloran, P.C., 195 Ill. 2d at 366, 371.

                                           CONCLUSION

       Thus, in appeal number 2--09--1140, the trial court abused its discretion when it denied Pulte's

motion to reconsider and/or vacate its order granting plaintiff's motion to compel. Similarly, in appeal

number 2--09--1141, the trial court abused its discretion by granting plaintiff's motion to compel.

       The judgments of the circuit court of Kane County are reversed and remanded for further

proceedings.

       Reversed and remanded.

       ZENOFF, P.J., and BOWMAN, J., concur.




       4
           Because Del Webb is a division of Pulte, their SEC annual reports are contained together.

                                                 -16-